  
 
 
 
 
FIRST STUDENT
,
 
INC
.
 
 
 
 
 
 
279
 
 
359 NLRB No. 27
 
First Student, Inc. 
and
 
Andrin J. Mitchell and Tea
m-
sters Union Local No. 959 
a
ffiliated with Inte
r-
national Brotherhood of Teamsters.  
Case 19

UD

077098
 
December 
5
, 2012
 
ORDER DENYING REVIEW
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
G
RIFFIN
 
The National Labo
r Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  

i-

no substantial issues warranting review.  The Regiona
l 
Director properly dismissed the petition because the 
Fairbanks, Alaska employees were part of a merged, n
a-
tional bargaining unit while, in contrast, the petition is 
limited to the Fairbanks employees. 
 
See, e.g
.
,
 
Illinois 
School Bus Co
., 231 NLRB 1 (1977
) (the unit for a 
9(e)(1) deauthorization election must be coextensive with 
the contractual unit); see also 
S.B. Restaurant of Hu
n-
tin
g
ton
, 223 NLRB 1445 (1976) (deauthorization petition 
for single restaurant dismissed where filed 
1
 
year after all 
company r
estaurants merged into a single, nationwide 
unit).
 
Our dissenting colleague does not assert that the R
e-
gional Director misapplied existing law but instead a
r-
gues the law should be reconsidered.  Our colleague a
s-
serts, among other things, that the Fairbanks
 
employees, 
when they first voted for representation, may have been 
unaware of the possibility that their unit could be merged 
into a larger unit, and may have been unaware when they 
subsequently approved the merger that their vote could 
one day lead to a 
decision like that of the Regional D
i-
re
c
tor here.  Nevertheless, the Regional Director found 
that the Fairbanks employees had clear notice of, and an 
opportunity to vote on, the proposed merger, and also 
found that those employees overwhelmingly voted to 
r
atify the agreement that expressly created the single, 
na
tionwide unit.
 
Regrettably, representation case law is complex.  But 
basing our decisions on what voters may or may not have 
known about the potential future consequences of their 
vote would introduc
e more, not less, complexity and u
n-
certain
ty.
 
Accordingly, the dismissal of the petition is affirmed.
 
M
EMBER HAYES
, dissenting.
 

policy to the extent that it precludes a deauthorization 
election in the o
riginally certified Fairbanks, Alaska unit 
less than a year after that unit has been merged by the 
parties into a much larger nationwide bargaining unit.  
Even absent a lengthy history of bargaining in the orig
i-
nal smaller unit, there is a serious question
 
whether e
m-

i-
ty should be effectively foreclosed.  There is no indic
a-
tion in the record that employees in the two
-
facility Fai
r-
banks unit were aware of the possibility of the merger 
when they initially
 
voted for union representation in 
2009, or when a bargaining agreement containing a u
n-
ion
-
security clause was executed for that unit alone.  
Moreover, there is no indication that employees in this 
unit were aware, when voting after 
2
 
years of separate 
rep
resentation to ratify 
the 
merger into a nationwide unit, 
that doing so would foreclose forever their right to pet
i-
tion for deauthorization in the original, separately cert
i-
fied unit.  Finally, there is little likelihood that permitting 
employees in the ori
ginal certified unit to vote to dea
u-
thorize would have a significant disruptive effect on ba
r-
gaining in the merged unit, particularly one which i
n-
cludes employees in right
-
to
-
work states where the co
n-
tractual union
-
security contract terms
 
cannot be e
n
force
d.  
Under these circumstances, the brief history of bargai
n-
ing in the larger unit does not warrant denying emplo
y-
ees in the Fairbanks unit the independent statut
o
ry right 
they reasonably expected to retain as a check on the U
n-

payment of dues as a cond
i-
tion of employment.
 
 
